Citation Nr: 0019434	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether an October 1991 rating decision, in assigning October 
30, 1989, as the effective date for an award of service 
connection for post-traumatic stress disorder (PTSD), 
involved clear and unmistakable error (C&UE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal was docketed at the Board in 1998.


FINDING OF FACT

No allegation of error, relative to whether an October 1991 
rating decision, in assigning October 30, 1989, as the 
effective date for an award of service connection for PTSD, 
involved C&UE, comprises a legally cognizable claim of C&UE.  


CONCLUSION OF LAW

An October 1991 rating decision, in assigning October 30, 
1989, as the effective date for an award of service 
connection for PTSD, did not involve C&UE.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1989, the veteran submitted a claim for service 
connection in which he specifically referred to "PTSD" as the 
pertinent disability for which such benefit was claimed.  In 
conjunction with such claim, and based in part on a VA 
hospitalization admission report dated October 30, 1989, 
which reflected an assessment of "Post Traumatic Stress 
Disorder", service connection for PTSD was granted in a 
rating decision entered in October 1991, effective from 
October 30, 1989.  The lone basis on which the veteran 
disagreed with such adjudication involved the evaluation 
assigned for PTSD, which matter was fully resolved in the 
veteran's favor in a rating decision entered in January 1993.  
As to the effective date assigned for the grant of service 
connection for PTSD in the October 1991 rating decision, 
however, such aspect of the rating decision became final and 
is not subject to revision based on the same factual basis in 
the absence of C&UE.  See 38 C.F.R. § 3.105(a).  Such error 
is presently asserted, and this is a matter for appellate 
determination.  

The veteran implies that he had been assessed by VA as having 
PTSD in the early 1980's, possibly in 1983.  He contends 
that, in any event, the proper effective date for his award 
of service connection for PTSD should be April 24, 1987, on 
which date he submitted a claim for what he asserts was PTSD.  
In view of the latter consideration in particular, he avers 
that an October 1991 rating decision, in assigning October 
30, 1989, as the effective date for an award of service 
connection for PTSD, involved C&UE.  

In considering whether an October 1991 rating decision, in 
assigning October 30, 1989, as the effective date for an 
award of service connection for PTSD, involved C&UE, the 
Board observes, as alleged by the veteran, that he did in 
fact submit a claim for service connection which was received 
by VA on April 24, 1987.  As opposed, however, to making any 
reference to PTSD per se, the veteran merely indicated in the 
claim that he had "mentally [fallen] apart" in the early 
1980's owing to his perception of what the "government" had, 
presumably in the Vietnam War, done to the Vietnamese people 
(service connection for "mental disorder", none then being 
shown, was denied in an unappealed rating decision entered in 
July 1987).  Further, even ignoring that VA is not required 
to anticipate a claim for a particular disability where no 
intention to raise it was expressed, see Brannon v. West, 12 
Vet. App. 32 (1999), the Board is constrained to point out 
that there was, in any event, no evidence of record in April 
1987 reflecting that the veteran had PTSD.  While the veteran 
suggests that he had been assessed by VA as having PTSD in 
the early 1980's, possibly in 1983, a report pertaining to 
his examination by VA in September 1983 specifically reflects 
the examiner's notation that there was "no evidence of PTSD".  
To be sure, the veteran also avers that a VA physician was 
treating him for PTSD in "1980".  However, even ignoring that 
there is no evidence of record demonstrative of the same, the 
Board would emphasize the more salient consideration that VA 
cannot in October 1991 (for purposes of determining the 
proper effective date for the related grant of service 
connection for PTSD) be deemed to have been in constructive 
receipt of any such report which may have existed pursuant to 
Bell v. Derwinski, 2 Vet. App. 611 (1992), inasmuch as Bell 
is not retroactively applicable to VA adjudications which 
occurred (as in the present circumstances) prior to Bell.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Given the 
foregoing observations, then, the Board is constrained to 
conclude that the veteran has alleged no error which 
comprises a legally cognizable claim of C&UE, i.e., an error 
but for which, in the context of this appeal, the related 
effective date (for service connection for PTSD) assigned in 
the October 1991 rating decision would have been "manifestly 
different".  Fugo v. Brown, 6 Vet. App. 40, 43 (1994).  In 
view of such latter consideration, finally, and since the law 
rather than the evidence is dispositive of the resolution of 
the issue on appeal, the claim of whether an October 1991 
rating decision, in assigning October 30, 1989, as the 
effective date for an award of service connection for PTSD, 
involved C&UE, is without legal merit and is, accordingly, 
denied.  See Sabonis, supra.


ORDER

An October 1991 rating decision, in assigning October 30, 
1989, as the effective date for an award of service 
connection for post-traumatic stress disorder, did not 
involve clear and unmistakable error.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

